Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 18, 2015

                                          No. 04-15-00584-CV

                   IN RE TRANSAMERICA LIFE INSURANCE COMPANY

                                           Original Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On September 17, 2015, relator Transamerica Life Insurance Company filed a petition for
writ of prohibition and motion for temporary emergency relief. A writ of prohibition is typically
used to prohibit an unlawful interference with or enforcement of a superior court’s orders or
judgments. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex. 1989). Relator seeks
a writ of prohibition in this proceeding to prevent enforcement of an existing final district court
judgment. A writ of prohibition is an extraordinary writ, available only for grievances that may
not be addressed by other legal remedies. Id. at 684. The court has considered the petition for
writ of prohibition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of prohibition and motion for temporary emergency relief are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 18, 2015.


                                                           _________________________________
                                                           Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2015.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court


1
  This proceeding arises out of Cause No. 15-01-0043-CVA, styled J.G. Wentworth Originations, LLC v. Annuitant
J. LeRoy, pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Donna S. Rayes
presiding.